Case: 3:19-cv-00114-WHR-SLO Doc #: 11 Filed: 05/14/20 Page: 1 of 17 PAGEID #: 1766




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

    GREGORY GAUBATZ,                             : Case No. 3:19-cv-114
                                                 :
           Plaintiff,                            :
                                                 : District Judge Walter H. Rice
    vs.                                          :
                                                   Magistrate Judge Sharon L. Ovington
                                                 :
    COMMISSIONER OF THE SOCIAL                   :
    SECURITY ADMINISTRATION,                     :
                                                 :
           Defendant.                            :


                            REPORT AND RECOMMENDATIONS1


I.        Introduction

          Plaintiff Gregory Gaubatz brings this case challenging the Social Security

Administration’s partial denial of his applications for period of disability, Disability

Insurance Benefits, and Supplemental Security Income. He applied for benefits on

February 5, 2016, asserting that he could no longer work a substantial paid job due to

post-traumatic stress disorder, anxiety, panic disorder, fracture of his left arm, gout,

arthritis, crippled fingers on his right hand, dyslexia, ADHD, and memory loss. After his

applications were denied initially and upon reconsideration, Plaintiff was provided a

hearing before Administrative Law Judge (ALJ) Deborah F. Sanders. On July 27, 2018,

ALJ Sanders issued a partially favorable decision concluding that Plaintiff was not under




1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
Case: 3:19-cv-00114-WHR-SLO Doc #: 11 Filed: 05/14/20 Page: 2 of 17 PAGEID #: 1767




a disability as defined in the Social Security Act prior to April 10, 2017 but became

disabled on that date.

        The case is before the Court upon Plaintiff’s Statement of Errors (Doc. #6), the

Commissioner’s Memorandum in Opposition (Doc. #9), Plaintiff’s Reply (Doc. #10), and

the administrative record (Doc. #5).

        Plaintiff seeks a remand of this case for payment of benefits or, at a minimum, for

further proceedings. The Commissioner asks the Court to affirm ALJ Sanders’s non-

disability decision.

II.     Background

        Plaintiff asserts that he has been under a disability since August 6, 2013. He was

fifty-one years old at that time and was therefore considered a person “closely

approaching advanced age” under Social Security Regulations. See 20 C.F.R. §§

404.1563(d), 416.963(d). In April 2017, Plaintiff turned fifty-five years old and was thus

considered a person of “advanced age.” See id. §§ 404.1563(e), 416.963(e). He has a

limited education. See id. §§ 404.1564(b)(3), 416.964(b)(3).2

        A.      Plaintiff’s Testimony

        Plaintiff testified at the hearing before ALJ Sanders that he was participating in an

in-patient program for post-traumatic stress disorder (PTSD) at the VA. (Doc. #5,

PageID #s 85-86). He began the program a little less than a month before the hearing.

Id. at 86. He spends most of his day going to medical appointments. Id. at 112. Plaintiff


2
 The remaining citations will identify the pertinent Disability Insurance Benefits Regulations with full
knowledge of the corresponding Supplemental Security Income Regulations.


                                                     2
Case: 3:19-cv-00114-WHR-SLO Doc #: 11 Filed: 05/14/20 Page: 3 of 17 PAGEID #: 1768




took a diagnostic mental assessment on the Friday before the hearing. Id. at 109. His

doctor wanted to wait on the results before starting him on any new medications. Id.

Plaintiff has tried several medications for his mental health disorders in the past. Id. at

108. Unfortunately, they have not worked. Id. at 121. At the time of the hearing, he was

taking Risperdal for anxiety. Id. at 107.

       This was not Plaintiff’s first experience with in-patient care at the VA. In July

2017, he was admitted to a program but after several infractions of the behavior contract,

he left. Id. at 123-24. According to Plaintiff, he was supposed to be there for treatment

of PTSD. Id. at 125. But instead, they treated him for drugs and alcohol—including

several medications. Id. Because of the medications, he felt like he was in a fog and it

messed up his body. Id. at 124. Although he reported problems with his medications and

requested changes, his request was denied because his doctor was on vacation. Id. As a

result, he stopped taking his medications. Id. When he stopped, his mind and stomach

“cleared up.” Id. at 125. He left the facility in July 2017 but called them every day. Id.

at 127. They wanted him to come back but, unfortunately, he was then arrested. Id. In

January 2018, he returned to in-patient care. Id. at 127-28.

       Plaintiff has had some problems with alcohol for most of his life. Id. at 122. He

has nevertheless had some extended periods of sobriety. Id. at 123. Even during those

periods, he experiences symptoms of PTSD—some even worse (although he did not

know at the time that it was symptoms of PTSD). Id. Plaintiff had a driver’s license, but

it was suspended because of a DWI. Id. at 87.




                                              3
Case: 3:19-cv-00114-WHR-SLO Doc #: 11 Filed: 05/14/20 Page: 4 of 17 PAGEID #: 1769




       Before he was in the in-patient program, he did not do much during the day. Id. at

118. He did not leave his house if he could avoid it. He “was just scared all the time.”

Id. Additionally, in the past five years, Plaintiff has found himself getting confused

easily. Id. He could not remember if he completed seventh grade; he does remember

attending seventh grade. Id. at 88.

       Plaintiff joined the Navy in 1979 and was discharged in 1982. Id. at 88. As part

of his service, he was on a boat during several hurricanes or large storms. Id. at 119.

During that time, he watched one person die. Id. He also found an officer who had been

murdered. Id. It was a very intense experience for him. Id. In 2005 and 2006, he

worked as a contractor in Iraq. Id. at 88-89.

       Plaintiff was a caregiver for his father while he was dying. Id. at 97. Plaintiff

took care of him for less than a year before he passed away. Id. He cooked for his father

and fed him. Id. at 114. Hospice took care of bathing and changing him. Id. at 113.

They also loaded his medications so that all Plaintiff had to do was make sure he took

them. Id. at 114. When Plaintiff’s father died, Plaintiff started to have a breakdown. Id.

at 97. He had panic attacks related to his PTSD. Id. at 97-98. Shortly thereafter,

Plaintiff became the caregiver for an eighty-seven-year-old friend until she died. Id. at

97. When they died, all of his feelings from the trauma of his military service came back

to him “in a flood.” Id. at 119. He has intrusive thoughts “[e]very minute right now.”

Id. at 120.

       Plaintiff has gout. Id. at 100. He takes medication—allopurinol—to prevent

having a severe attack. Id. at 107. He also takes pain medication and a muscle relaxer.


                                                4
Case: 3:19-cv-00114-WHR-SLO Doc #: 11 Filed: 05/14/20 Page: 5 of 17 PAGEID #: 1770




Id. Plaintiff had a minor gout flare up at the time of the hearing that had been going on

for a month. His feet were swollen, he had tingling pain, and his pain sometimes felt like

a knife. Id. at 100. When his pain is really bad, he has to use a cane to walk and has

needed a wheelchair in the past. Id. at 101.

       Plaintiff has several additional physical impairments. He has plantar fasciitis. Id.

He has neuropathy in his hands and feet that causes them to sometimes feel numb. Id.

He has cellulitis that causes swelling in his legs. Id. at 102. He has pins and screws in

his left elbow from a previous fall and surgery. Id. at 99. Recently, he fell again and “[i]t

all got scrambled around.” Id. His right shoulder is dislocated and as a result, he is

losing range of motion and muscle mass. Id. at 103-04. His pain goes down his arm,

across his neck, and down his back. Id. at 104. He has stinging pain between his

shoulder blades. He cannot turn his head from side to side because it hurts too bad. Id.

Plaintiff has problems with arthritis in both his knees. Id. at 103. His left knee bothers

him every day and his right knee only bothers him sometimes. Id. He has two crippled

fingers on his right hand from about twenty years before the ALJ’s hearing when doctors

had to cut his tendons and sew them back together. Unfortunately, because of scar tissue,

his fingers did not heal. Id. at 99-100.

       B.     Medical Opinions

              i.     Dong Moon, M.D.

       Dr. Moon, Plaintiff’s treating psychiatrist at the Veterans Affairs (VA) Hospital,

first saw him in June 2015 for PTSD and depression. Id. at 508-12. Dr. Moon provided a

helpful summary of the Plaintiff’s difficult history:


                                               5
Case: 3:19-cv-00114-WHR-SLO Doc #: 11 Filed: 05/14/20 Page: 6 of 17 PAGEID #: 1771




              He served in the Navy from October 1979 to February 1982.
              He was deployed to Iraq for about two months from 2005 to
              2006. He was a gunner’s mate and received a general
              discharge with honorable condition….
              There was a traumatic event in 1989. He witnessed a death in
              Pearl Harbor where a sailor was sucked into a manifold under
              water and he participated in pulling the dead body out of the
              water. In 1982 in Hawaii, a sailor on deck had disappeared
              and was found dead behind a door and badly injured.
              When he was in Iraq, he was fearful of explosions of mortar
              and rocket attacks. One mortar landed near him but it did not
              detonate.
              During his childhood he was abused and neglected. Also
              beaten in the street by other kids. He also got involved in
              numerous fights [on] the street. He had to have his face
              reconstructed. His left arm was injured. He was assaulted
              with weapons.

Id. at 508-509.

       Dr. Moon noted that Plaintiff reported that he has always been anxious and

depressed but both had gotten worse since his father died. Id. at 509. He also described

signs and symptoms of PTSD related to his military trauma. For instance, he has

intrusive thoughts on a daily basis and nightmares of the dead sailor; he has lost interest

in activities that he used to enjoy; he gets angry and depressed; he is hypervigilant; he

gets startled easily; he gets paranoid with people and feels that they are going to attack

him; and he hears a voice calling his name and faint music sounds when he is in bed

trying to go to sleep. Id.

       Dr. Moon indicated that Plaintiff presented as mildly to moderately agitated. Id. at

512. His mood was described as “staying depressed.” Id. His affect appeared to be

moderately anxious with some agitation, slightly irritable, and not labile. Dr. Moon

noted that Plaintiff has been treated from time to time at the Dayton VA but has not been


                                              6
Case: 3:19-cv-00114-WHR-SLO Doc #: 11 Filed: 05/14/20 Page: 7 of 17 PAGEID #: 1772




consistent with treatment since 2011. He continued to show active symptoms of PTSD

and depression. Id.

       Plaintiff returned to Dr. Moon in August 2015 for follow-up. He reported that

after taking medications, he felt calmer and less hypervigilant. Id. at 498. However, he

was still having problems sleeping. Id. His affect was stable, appropriate, and full range.

Id. at 501. His mood was anxious. Id. Dr. Moon opined that Plaintiff had a “slight

improvement in mood and anxiety.” Id. at 503. He was “stilled depressed but

improving.” Id.

       In September 2015, Plaintiff reported that he still gets anxious when he leaves the

house. Id. at 492. Dr. Moon indicated that Plaintiff had intrusive recollections and

traumatic nightmares. Id. He was in a persistent negative emotional state—anger. Id.

He had poor memory and low interest and social activity. Id. at 493. Dr. Moon opined

that Plaintiff “is not able to engage in gainful employment. He has been considered

totally disabled.” Id. at 497.

       In November 2015, Plaintiff reported to Dr. Moon that he was sometimes scared

of leaving the house and still felt anxious and depressed at times. Id. at 477. He had low

interest and social activity. Id. at 478. He had poor memory and sleep. Id. In January

2016, Dr. Moon noted that Plaintiff continued showing symptoms of PTSD and

depression. Id. at 470. In May 2016, Dr. Moon found that Plaintiff had low social

activity and poor concentration and memory. Id. at 458-59. Plaintiff’s PTSD was

improving but he was still symptomatic. Id. at 462.




                                             7
Case: 3:19-cv-00114-WHR-SLO Doc #: 11 Filed: 05/14/20 Page: 8 of 17 PAGEID #: 1773




              ii.    Juliette Savitscus, Ph.D., & Joseph Edwards, Ph.D.

       In May 2016, Dr. Savitscus reviewed Plaintiff’s records on behalf of the state

agency. Id. at 13950. She opined that Plaintiff had moderate restrictions in his activities

of daily living; moderate difficulties in social functioning; moderate limitations in

concentration, persistence and pace; with no episodes of decompensation of extended

duration. Id. at 144. He retains the ability to understand, remember, and perform one to

three step tasks with no high pace or production quotas in an environment with infrequent

changes that can be explained. Id. at 147-48. Dr. Savitscus concluded that Plaintiff can

interact briefly and occasionally in situations that do not require more than superficial

contact with coworkers and supervisors, no contact with the general public, and no

resolving conflicts or persuading others to follow demands. Id. at 148.

       In July 2016, Joseph Edwards, Ph.D. reviewed the record upon reconsideration

and affirmed Dr. Savitscus’ opinion. Id. at 168-80.

III.   Standard of Review

       The Social Security Administration provides Disability Insurance Benefits and

Supplemental Security Income to individuals who are under a “disability,” among other

eligibility requirements. Bowen v. City of New York, 476 U.S. 467, 470 (1986); see 42

U.S.C. §§ 423(a)(1), 1382(a). The term “disability”—as defined by the Social Security

Act—has specialized meaning of limited scope. It encompasses “any medically

determinable physical or mental impairment” that precludes an applicant from

performing a significant paid job—i.e., “substantial gainful activity,” in Social Security

lexicon. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); see Bowen, 476 U.S. at 469-70.


                                              8
Case: 3:19-cv-00114-WHR-SLO Doc #: 11 Filed: 05/14/20 Page: 9 of 17 PAGEID #: 1774




       Judicial review of an ALJ’s non-disability decision proceeds along two lines:

“whether the ALJ applied the correct legal standards and whether the findings of the ALJ

are supported by substantial evidence.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399,

406 (6th Cir. 2009); see Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir.

2007). Review for substantial evidence is not driven by whether the Court agrees or

disagrees with the ALJ’s factual findings or by whether the administrative record

contains evidence contrary to those factual findings. Gentry v. Comm’r of Soc. Sec., 741

F.3d 708, 722 (6th Cir. 2014); Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir.

2007). Instead, the ALJ’s factual findings are upheld if the substantial-evidence standard

is met—that is, “if a ‘reasonable mind might accept the relevant evidence as adequate to

support a conclusion.’” Blakley, 581 F.3d at 407 (quoting Warner v. Comm’r of Soc.

Sec., 375 F.3d 387, 390 (6th Cir. 2004)). Substantial evidence consists of “more than a

scintilla of evidence but less than a preponderance . . . .” Rogers, 486 F.3d at 241

(citations and internal quotation marks omitted); see Gentry, 741 F.3d at 722.

       The other line of judicial inquiry—reviewing the correctness of the ALJ’s legal

criteria—may result in reversal even when the record contains substantial evidence

supporting the ALJ’s factual findings. Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647,

651 (6th Cir. 2009); see Bowen, 478 F.3d at 746. “[E]ven if supported by substantial

evidence, ‘a decision of the Commissioner will not be upheld where the SSA fails to

follow its own regulations and where that error prejudices a claimant on the merits or

deprives the claimant of a substantial right.’” Rabbers, 582 F.3d at 651 (quoting in part




                                             9
Case: 3:19-cv-00114-WHR-SLO Doc #: 11 Filed: 05/14/20 Page: 10 of 17 PAGEID #: 1775




 Bowen, 478 F.3d at 746, and citing Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 546-47

 (6th Cir. 2004)).

 IV.    The ALJ’s Decision

        As noted previously, it fell to ALJ Sanders to evaluate the evidence connected to

 Plaintiff’s applications for benefits. She did so by considering each of the five sequential

 steps set forth in the Social Security Regulations. See 20 C.F.R. § 404.1520. She

 reached the following main conclusions:

        Step 1:      Plaintiff has not engaged in substantial gainful employment since
                     August 6, 2013.

        Step 2:      He has the severe impairments of gout, separation and arthritis of the
                     right shoulder, depressive disorder, anxiety disorder, post-traumatic
                     stress disorder, and polysubstance abuse.

        Step 3:      He does not have an impairment or combination of impairments that
                     meets or equals the severity of one in the Commissioner’s Listing of
                     Impairments, 20 C.F.R. Part 404, Subpart P, Appendix 1.

        Step 4:      His residual functional capacity, or the most he could do despite his
                     impairments, see Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 239
                     (6th Cir. 2002), consists of “light work … with the following
                     additional limitations: no climbing of ladders, ropes and scaffolds;
                     occasional overhead reaching with the right upper extremity; use of a
                     cane to ambulate with the dominant hand 3-5 times a year for up to a
                     week at a time; no work at unprotected heights, around dangerous
                     machinery or operating a motor vehicle; only simple, routine 1-3 step
                     tasks but not at a production rate pace or with strict production quotas;
                     occasional interaction with coworkers and supervisors but no shared
                     or tandem tasks beyond orientations; no over the shoulder
                     supervision; no interaction with the general public; no job duties
                     requiring supervision of others or requiring resolution conflict; can
                     adapt to infrequent changes that can be easily explained; and the
                     individual may be absent 5-8 days a year for flare ups of gout.”

        Step 4:      He is unable to perform any of his past relevant work.



                                              10
Case: 3:19-cv-00114-WHR-SLO Doc #: 11 Filed: 05/14/20 Page: 11 of 17 PAGEID #: 1776




        Step 5:      Prior to April 10, 2017, he could perform a significant number of jobs
                     that exist in the national economy. Beginning on April 10, 2017,
                     there are no jobs that exist in significant numbers in the national
                     economy that Plaitiff could perform.

 (Doc. #5, PageID #s 52-67). These main findings led the ALJ to ultimately conclude that

 Plaintiff was not under a benefits-qualifying disability prior to April 10, 2017 but became

 disabled on that date. Id. at 66.

 V.     Discussion

        Plaintiff contends that the ALJ reversibly erred in assessing his residual functional

 capacity, improperly evaluated the medical source opinions, and failed to carry the Step-

 Five burden. The Commissioner maintains that substantial evidence supports the ALJ’s

 decision.

        Residual functional capacity (RFC) “is an assessment of an individual’s ability to

 do sustained work-related physical and mental activities in a work setting on a regular

 and continuing basis.” Soc. Sec. R. 96-8P, 1996 WL 374184, at *1 (S.S.A. July 2, 1996).

 The ALJ is responsible for assessing a claimant’s residual functional capacity. See 20

 C.F.R. § 404.1526(c).

               The RFC assessment must include a narrative discussion
               describing how the evidence supports each conclusion, citing
               specific medical facts (e.g., laboratory findings) and
               nonmedical evidence (e.g., daily activities, observations). In
               assessing RFC, the adjudicator must discuss the individual’s
               ability to perform sustained work activities in an ordinary work
               setting on a regular and continuing basis (i.e., 8 hours a day,
               for 5 days a week, or an equivalent work schedule), and
               describe the maximum amount of each work-related activity
               the individual can perform based on the evidence available in
               the case record. The adjudicator must also explain how any



                                             11
Case: 3:19-cv-00114-WHR-SLO Doc #: 11 Filed: 05/14/20 Page: 12 of 17 PAGEID #: 1777




               material inconsistencies or ambiguities in the evidence in the
               case record were considered and resolved.

 Soc. Sec. R. 96-8P, 1996 WL 374184, at *7 (footnote omitted).

        Plaintiff takes issue with the ALJ’s assessment of the record-reviewing

 psychologists’ opinions and his mental residual functional capacity. The psychologists

 opined that Plaintiff can interact briefly and occasionally in situations that do not require

 more than superficial contact with coworkers and supervisors, no contact with the general

 public, and no resolving conflicts or persuading others to follow demands. (Doc. #5,

 PageID #148). After summarizing their opinions, the ALJ assigned them “great weight”

 because they are “consistent with progress notes and the claimant’s subjective complaints

 of social anxiety, memory and concentration issues and easy confusion.” Id. at 64.

 Without explaining why she did not adopt their entire opinions, the ALJ concluded that

 Plaintiff was limited to occasional interaction with coworkers and supervisors but no

 shared or tandem tasks beyond orientation, no over the shoulder supervision, no

 interaction with the general public, and no job duties requiring supervision of others or

 requiring resolution of conflicts. Id. at 57.

        Plaintiff emphasizes that although the ALJ assigned “great weight” to the opinions

 of Dr. Savitscus and Dr. Edwards, the ALJ did not incorporate all of their limitations into

 her RFC assessment and did not explain why she left some out. Specifically, the ALJ left

 out the record-reviewing psychologists’ limitation to brief and superficial contact with

 co-workers and supervisors.

        The Commissioner asserts that Plaintiff’s argument has been rejected by the 6th



                                                 12
Case: 3:19-cv-00114-WHR-SLO Doc #: 11 Filed: 05/14/20 Page: 13 of 17 PAGEID #: 1778




 Circuit in Reeves v. Comm’ of Soc. Sec. Admin., 618 F. App’x 267, 275 (6th Cir. 2015).

 The Court held, “Even where an ALJ provides ‘great weight’ to an opinion, there is no

 requirement that an ALJ adopt a state agency psychologist’s opinions verbatim; nor is the

 ALJ required to adopt the state agency psychologist's limitations wholesale.” (citing

 Harris v. Comm'r of Soc. Sec. Admin., No. 1:13–CV–00260, 2014 WL 346287, at *11

 (N.D. Ohio Jan. 30, 2014)).

        Indeed, the Commissioner is correct that an ALJ is not required to parrot medical

 opinions verbatim. See Poe v. Comm’r of Soc. Sec., 342 F. App’x 149, 157 (6th Cir.

 2009). But when the ALJ assigns great weight to an opinion because it is consistent with

 the record, the ALJ must incorporate the opined limitations or provide an explanation for

 declining to do so. See Queen v. Comm’r of Soc. Sec., No. 2:16-cv-1082, 2017 WL

 6523296, at *9-10 (S.D. Ohio Dec. 21, 2017) (Deavers, M.J.), Report and

 Recommendations adopted, No. 2:16-cv-1082, Doc. #21 (Jan. 9, 2018) (Graham, D.J.)

 (remanding where the ALJ “failed to include at least one limitation” from an opinion he

 had assigned great weight without explaining the omission). The ALJ’s failure to provide

 such an explanation requires remand because it prevents this Court from conducting

 meaningful review to determine whether substantial evidence supports her decision. See

 Cooper v. Comm’r of Soc. Sec., 2:18cv67, 2018 WL 6287996 (S.D. Ohio Dec. 3, 2018)

 (Vascura, M.J.), Report and Recommendations adopted, 2019 WL 95496 (Jan. 3, 2019)

 (Smith, D.J.); Reynolds v. Comm’r of Soc. Sec., 424 F. App’x 411, 414 (6th Cir. 2011)

 (An ALJ’s decision “must include a discussion of ‘findings and conclusions, and the

 reasons or basis therefor, on all the material issues of fact, law, or discretion presented on


                                              13
Case: 3:19-cv-00114-WHR-SLO Doc #: 11 Filed: 05/14/20 Page: 14 of 17 PAGEID #: 1779




 the record.’”) (quoting 5 U.S.C. § 557(c)(3)(A)); Commodore v. Astrue, No. 10-295,

 2011 WL 4856162, at *4, 6 (E.D. Ky. Oct. 13, 2011) (“The ALJ must articulate the

 reasons for his findings, particularly when they deviate from the sources he purports to

 rely on. In the context of purely conclusory statements, this Court cannot conduct a

 meaningful review of whether substantial evidence supports the ALJ's decision.”); Cote

 v. Colvin, 16-cv-57, 2017 WL 448617, at *7 (W.D. Wisc. Feb. 2, 2017) (“On remand, the

 ALJ must build a logical bridge between the evidence and any social functioning

 limitations that he chooses to include in the residual functional capacity assessment”).

         Accordingly, for the above reasons, Plaintiff’s Statement of Errors is well taken.3

         A remand is appropriate when the ALJ’s decision is unsupported by substantial

 evidence or when the ALJ failed to follow the Administration’s own regulations and that

 shortcoming prejudiced the plaintiff on the merits or deprived the plaintiff of a substantial

 right. Bowen, 478 F.3d at 746. Remand may be warranted when the ALJ failed to

 provide “good reasons” for rejecting a treating medical source’s opinions, see Wilson,

 378 F.3d at 545-47; failed to consider certain evidence, such as a treating source’s

 opinions, see Bowen, 478 F.3d at 747-50; failed to consider the combined effect of the

 plaintiff’s impairments, see Gentry, 741 F.3d at 725-26; or failed to provide specific

 reasons supported by substantial evidence for finding the plaintiff lacks credibility, see

 Rogers, 486 F.3d at 249.

         Under sentence four of 42 U.S.C. § 405(g), the Court has authority to affirm,


 3
  In light of the above discussion, and the resulting need to remand this case, an in-depth analysis of
 Plaintiff’s other challenges to the ALJ’s decision is unwarranted.


                                                     14
Case: 3:19-cv-00114-WHR-SLO Doc #: 11 Filed: 05/14/20 Page: 15 of 17 PAGEID #: 1780




 modify, or reverse the Commissioner’s decision “with or without remanding the cause for

 rehearing.” Melkonyan v. Sullivan, 501 U.S. 89, 99 (1991). Consequently, a remand

 under sentence four may result in the need for further proceedings or an immediate award

 of benefits. E.g., Blakley, 581 F.3d at 410; Felisky v. Bowen, 35 F.3d 1027, 1041 (6th

 Cir. 1994). The latter is warranted where the evidence of disability is overwhelming or

 where the evidence of disability is strong while contrary evidence is lacking. Faucher v.

 Sec’y of Health & Human Servs., 17 F.3d 171, 176 (6th Cir. 1994).

        A judicial award of benefits is unwarranted in the present case because the

 evidence of disability is not overwhelming and the evidence of disability is not strong

 while contrary evidence is lacking. However, Plaintiff is entitled to an Order remanding

 this case to the Social Security Administration pursuant to sentence four of § 405(g) due

 to the problems discussed above. On remand, the ALJ should be directed to evaluate the

 evidence of record, including the medical source opinions, under the applicable legal

 criteria mandated by the Commissioner’s Regulations and Rulings and by case law; and

 to evaluate Plaintiff’s disability claim under the required five-step sequential analysis to

 determine anew whether Plaintiff was under a disability and whether his applications for

 Disability Insurance Benefits and Supplemental Security Income should be granted.

                     IT IS THEREFORE RECOMMENDED THAT:

        1.     The Commissioner’s non-disability finding be vacated;

        2.     No finding be made as to whether Plaintiff Gregory Gaubatz
               was under a “disability” within the meaning of the Social
               Security Act prior to April 10, 2017;




                                              15
Case: 3:19-cv-00114-WHR-SLO Doc #: 11 Filed: 05/14/20 Page: 16 of 17 PAGEID #: 1781




       3.       This matter be REMANDED to the Social Security
                Administration under sentence four of 42 U.S.C. § 405(g) for
                further consideration consistent with this Report and
                Recommendations, and any decision adopting this Report and
                Recommendations; and

       4.       The case be terminated on the Court’s docket.


 May 14, 2020                                     s/Sharon L. Ovington
                                                  Sharon L. Ovington
                                                  United States Magistrate Judge




                                             16
Case: 3:19-cv-00114-WHR-SLO Doc #: 11 Filed: 05/14/20 Page: 17 of 17 PAGEID #: 1782




                         NOTICE REGARDING OBJECTIONS

        Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
 objections to the proposed findings and recommendations within FOURTEEN days after
 being served with this Report and Recommendations. Such objections shall specify the
 portions of the Report objected to and shall be accompanied by a memorandum of law in
 support of the objections. If the Report and Recommendation is based in whole or in part
 upon matters occurring of record at an oral hearing, the objecting party shall promptly
 arrange for the transcription of the record, or such portions of it as all parties may agree
 upon or the Magistrate Judge deems sufficient, unless the assigned District Judge
 otherwise directs. A party may respond to another party’s objections within
 FOURTEEN days after being served with a copy thereof.

        Failure to make objections in accordance with this procedure may forfeit rights on
 appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
 949-50 (6th Cir. 1981).




                                             17
